192 F.2d 1017
George D. NOELING, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13650.United States Court of Appeals,Fifth Circuit.
Dec. 28, 1951.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Judge.
P. Donald DeHoff, Jacksonville, Fla., for appellant.
Ernest L. Duhaime, Asst. U.S. Atty., Miami, Fla., Damon G. Yerkes, Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before HOLMES, BORAH, and STRUM, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.